Citation Nr: 1314891	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right big toe disability. 

2.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran had active military service from August 1971 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in October 2010.  Previously he testified before a Hearing Officer at a hearing held in July 2009.  

In March 2011, the Board remanded this matter for additional development.  (The decision below addresses the claim of service connection for a right big toe disability.  Consideration of the claim of service connection for prostate cancer is deferred pending completion of the development sought in the remand that follows the decision.)


FINDING OF FACT

The Veteran has a right big toe fungal and hypertrophic nail with impaired sensation of the toe that likely was due to injury during active military service.  


CONCLUSION OF LAW

The Veteran likely has a right big toe fungal and hypertrophic nail with impaired sensation of the toe that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159. 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges entitlement to service connection for a right big toe disorder, specifically, residuals of a crushed right great toe, claimed as due to a training incident in service when he dropped a large object on his toe.  Service treatment records are shown to be unavailable other than his entrance and separation examinations.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra. In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

An August 1971 entrance examination showed no evidence of foot abnormalities on examination, with an accompanying report of medical history that was negative for foot trouble.  The July 1975 separation examination again revealed no evidence of foot problems.  

Following military service, in August 1975, the Veteran filed a claim for service connection for a projectile dropped on his right great toe in June 1973.  He alleged he smashed the bone and was in a cast for 6 months.  A January 1976 search for service treatment records resulted in a response from the National Personnel Records Center (NPRC) stating that an exhaustive search failed to reveal records.  A letter was sent to the Veteran the same month stating that service treatment records were unavailable and requesting he send any records he may have, as well as statements from his comrades and other alternative medical sources.  

There are no records reflecting a problem until private records from 2003, which show a right foot injury in October 2003.  The Veteran had dropped a stock chopper tongue on his right foot and had been seen in an emergency room (ER) with X-rays showing a displaced 5th metatarsal (MT) fracture and evidence of displaced fracture at the 4th MT base.  There was also a nondisplaced fracture of the 3rd MT.  No X-ray findings for the right great toe were reported.  The foot itself was noted to have severe edema on examination, and surgery was recommended to repair the displaced 5th MT fracture.  He underwent open reduction surgery and internal screw fixation of the 5th MT the following day and had postoperative follow-up in November 2003 through December 2003.  He was noted to have good bony alignment of all the fracture sites and good healing.  By December 2003 he was greatly improved and was placed in a flex shoe.  None of these records described any significant findings regarding the right great toe.  

Several lay statements submitted by the Veteran's shipmates described seeing the Veteran wearing a cast on his foot aboard ship.  These included an April 2009 statement which noted the Veteran was teased for having a cast and described his duties as handling projectiles weighing between 45 and 55 pounds, a July 2009 statement (received in August 2009) that described him with a walking cast on his foot, a September 2009 statement that noted the Veteran reported dropping a projectile when in training in San Diego.  The Veteran's sister also submitted a statement in July 2009 alleging that the Veteran had written to her and reported smashing his toe in early May 1972.  The Veteran's wife submitted a statement in July 2009 describing a smashed a toe on his right foot in 1972 and described him having had an issue with balance since the two were married.  She said he had many visits to the ER in service.

The Veteran alleged in written statement and in testimony at his hearings held in July 2009 before a Hearing Officer and his Board Hearing held in October 2010 that he injured his right great toe in an accident during training when he dropped a heavy projectile on it.  He testified in July 2009 that his toe was "crushed" and that his shoe was cut off by medical personnel.  His representative at the July 2009 hearing pointed out that he filed a claim for an injury to the right toe almost immediately after service.  He further elaborated on the injury in the October 2010 hearing describing that after his right big toe was crushed, the treating personnel stuck a pin in it to relieve the pressure and then casted the foot.  He indicated that he wore the cast for 8 weeks.  A fellow witness, D.T. confirmed that he saw the Veteran wear a cast aboard ship.  He has testified as to having numbness of the right great toe since this incident.  

The report of a May 2011 VA examination of his feet related the Veteran's reported history of having injured his right foot during training in San Diego when a simulated shell dropped on his foot, weighing about 80 pounds.  He reported treatment at the Naval Hospital where the boot was cut off and he was found to have blood under the great toenail, with X-ray showing a smashed bone at the end of the great toe.  He reported that his blood was drained beneath the nail and he was casted for 8 weeks.  The cast was removed at sea enroute to Vietnam.  He had no other treatment in service and on discharge in July 1975 he had no pain but had some numbness and the nail had grown back thickened and loose.  The examiner noted that no service treatment records were present to show diagnosis of or treatment for a right toe condition.  

The examiner noted that the separation examination of July 1975 made no mention of a right toe problem.  The Veteran noted that he did file a VA claim shortly after service but had no examination in the first post-service year.  He reported seeing a doctor for his right foot within the first post-service year but that those records were unavailable.  The examiner reviewed his history and noted no private records of treatment or diagnosis for the right great toe.  The examiner noted that the August 1975 claim alleged dropping a 57-pound projectile on the right great toe at the Naval Air Station in Long Beach, California.  The examiner also noted multiple "buddy statements" saying they saw him with a cast on his right foot.  The examiner also reviewed the private records from October 2003 documenting a displaced fracture to the right fifth toe and fractures of the 3rd and 4th toes.  The current symptoms included numbness of the right great toe, primarily in the distal phalanx.  There was no redness, drainage or swelling.  The Veteran felt his great toe was crooked and he was unable to dorsiflex actively.  He denied current treatment.

Examination of the right great toe revealed normal toenails of the small toes, with the right great toe noted to be wider than the left and the distal 4 millimeters were separated from the matrix and healthy.  There was no thickening of the nail and no surrounding erythema or swelling or drainage.  Range of motion of the toes was normal, including the great toe.  No other foot abnormality was noted, including no evidence of abnormal weight bearing or pes planus.  No functional loss was shown on repetitive use.  X-ray showed no findings regarding the right great toe but showed postoperative changes with a screw transvering the right 5th metatarsal and degenerative sclerosis spanning the second through 4th tarsometatarsal joints.  The diagnosis was right great toe condition-mildly dystrophic distal nail.  This condition was deemed less likely as not caused by or the result of military service.  The rationale was that there was no service treatment record or post-discharge medical documentation of evaluation, diagnosis or treatment of a right great toe problem.  There was private medical record documentation of intervening interceding injury and surgery to the right foot in 2003.  Records and buddy statements were described by the examiner as insufficient evidence to determine medical causal connection, or the nature and severity of a claimed injury during service without resorting to speculation.  The examiner personally reviewed the X-ray evidence and said there was no visible X-ray evidence of an abnormality of the right great toe.  (The postoperative and degenerative changes described in the X-ray evidence were not related to the right great toe.)

An April 2012 private podiatry record drafted by a Doctor of Podiatry, J.E., noted that the Veteran was seen by his office based on referral by other Veterans and recommendation from his representative.  He described the Veteran's injury to his right great toe in 1972 with an injury to the right hallux and right first metatarsophalangeal (MP) joint after dropping an 80-pound shell from a height of about 4 feet.  He had problems with the right big toe with respect to a fungal nail that was thickened and incurvated since the time of injury.  He also stated he could not feel his right great toe from the joint to tip since the injury, but could feel from everywhere else on the foot including the minor digits.  He related a history of having a needle inserted in the toenail to drain the blood after the injury.  The Veteran felt that the projectile hit the interphalangeal jointline of the right hallux.  Dr. J.E. noted that plans following the examination were to schedule electrodiagnostic studies to prove nerve damage and loss of sensation to the right hallux.  The Veteran also reported a non-service-related injury to the right foot, but affecting the little toe after he dropped something heavy on it in 2003.  He had no subsequent problems and was not claiming service connection for this.  Regarding the big toe, he reported having no feeling in it and problems with a thickened, discolored nail.  

Examination revealed the right hallux had a nail plate that was definitely thickened and incurvated with significant onychomyscosis visually, as it was thickened, yellowish white and with a callus and fungal subungual debris.  He had no paronchia or ingrown toe nail although the nail plate needed debridement.  He pointed to the entire right hallux as being numb.  On clinical testing with eyes closed, the Veteran could not feel sharp, dull or soft touch or vibratory sensations to his entire right hallux dorsally, plantarly, medially or laterally.  He could feel all sensations when getting to the right MTP joint and proximal to the right first MT head and neck region.  He could feel all other areas of his feet, ankles and legs bilaterally.  It appeared that the only area that was completely numb and insensate was the right hallux specifically.  X-rays included findings regarding the fractured residuals of the non-service-connected right fifth toe.  The X-rays also showed some suspicion of an old right hallux fracture.  With this finding and the above medical history, a fracture to the base of the distal phalanx would be very likely.  The findings included some cystic subchondral radiolucent areas in the distal phalanx in the central to medial bases, suggestive of old fracture.  Also the medial base appeared hypertrophied which may represent old fracture healing site from the above clinical history.  However the IP joint appeared to be spared with no DJD noted and the right 1st MTP joint also appeared without fracture and DJD.  

In the assessment, Dr. J.E. noted the Veteran to be requesting an examination for a possible service-connected disability of the right hallux, which he stated was permanently numb since the 1972 injury.  He appeared to have clinical numbness to the entire right hallux, which he stated was permanently numb since the 1972 injury.  He appeared to have good sensation in all other areas of the foot.  He also was noted to have a non-service-related injury to the right 5th MT in 2003 that was well healed with a single cortical bone screw.  The right hallux fungal and hypertrophic nail was deemed to be most likely caused by the heavy object dropping on his right hallux.  Dr. J.E. noted that it was common for injuries to the nails to turn into fungal or hypertrophic nail plates over time.  Plans included ordering electrodiagnostic tests to confirm the numbness, although clinical examination and radiographic findings were said to confirm complete numbness to his right hallux status post the 1972 injury.  He was said to have sustained complete neurotmesis (permanent and irreversible numbness) to his toe, which was irreversible.  

Dr. J.E. noted that the history told by the Veteran was consistent with that which would cause a complete neurotmesis to the toe and thought there must be some ratable disability associated with the right hallux numbness, right hallux fracture and right hallux onychomycosis.  Dr. J. E. also pointed to  X-ray changes on the lateral foot X-ray showing bony exostosis of the dorsal midfoot could have occurred after the projectile fell on his foot.  Also a possible congenital finding of enlarged and accessory navicular bones bilaterally was consistent with an os tibial exturmen.  This would have been present prior to the injury as a genetic variant.  Dr.  J.E. indicated that the findings and opinions were based following a 60-minute visit and review of the history of his injuries and medical records.  

On follow-up with Dr. J.E. in May 2012, further discussion was made regarding possible service-connected issue of right hallux fracture from 1972 and right hallux subungual hematoma with resulting fungal nail plate from 1972 and his permanent neuropathy of the right hallux, all from the same 1972 injury.  Records were again reviewed and additional ones, including the findings from the May 2011 VA examination, were addressed.  Dr. J. E. discussed his credentials as a podiatrist versus those of the VA examiner who was a family physician, stating that his specialized training in the field of foot disorders made him better qualified to address the etiology of the Veteran's foot disorder.  Dr. J.E. also described having training as a radiologist for reading X-rays of feet, ankles, legs and hands.  He confirmed review of medical records pertinent to this matter and stated that there was no question that from the information seen, the Veteran sustained an injury in 1972, sustained a fracture to his distal phalanx and subsequently a subungual hematoma to his hallux that resulted in a hypertrophic nail plate.  Again, he was noted to have developed neuropraxia and ultimately neurotmoses or complete numbness to the right hallux and stated that the right foot nerve sensation would never return to normal.  Dr. J.E. felt the Veteran should be service connected for these disorders affecting his right toe.  He noted that lay statements from the Veteran's service buddies confirmed that they either saw his injury or him wearing a cast.  This opinion was based on review of the prior medical records, including the VA examination, clinical history and lay evidence.  

A May 2012 addendum from Dr. J.E. noted that further review of documents revealed that service treatment records were lost, but he thought there was sufficient evidence of the 1972 injury.  Dr. J.E. reviewed notes from a Dr. K. from the Mayo Clinic where the Veteran was sent to further evaluate for diminished sensation.  The notes from Dr. K. indicated that EMG testing was not feasible in this case, but concurred that the Veteran had an injury to his right hallux in 1972 that had resulted in the Veteran having impaired sensation to light touch and pinprick distal to the right great toe IP joint surface and that the toe was generally insensate.  The clinical tests that both Dr. J.E. and Dr. K did, including sharp, dull, light touch and vibration were sufficient to identify the Veteran as having an insensate right hallux from the previous right hallux crush injury in 1972.  

A June 2012 opinion again from Dr. J.E. essentially restated with strong emphasis his prior opinions that the Veteran's right hallux injury was as likely as not to have been caused by the injury from the 80 pound dummy in 1972.  He again described how he was more qualified to provide an opinion regarding foot disorders than the VA examiner who was a family practice doctor.

The Board finds that with application of the benefit-of-the-doubt doctrine, service connection for the right big toe fungal and hypertrophic nail with impaired sensation is warranted.  While the examiner at the May 2011 VA examination determined that the Veteran's right great toe condition was less likely than not related to service, this opinion appears based primarily on the lack of findings for the right great toe on separation examination in July 1975 and what the examiner described as an intervening injury in 2003.  The examiner's opinion discounts, without explanation, the lay evidence describing the injury to the right foot in service and the observable symptoms complained of regarding the right toe, including observations of the Veteran having been in a cast during service and his complaints of numbness since service.  The examiner also appears to give great weight to the post-service injury to the right foot in October 2003 as a cause for the current right great toe symptoms.  This is in spite of the records showing treatment for the right foot injury addressing fractures of the 3rd, 4th and 5th toes, with absolutely no mention of any injury to the right great toe stemming from this post-service incident.  

Unlike the findings from the May 2011 VA examination, the Veteran's private podiatrist considered the lay statements regarding the injury and observable symptoms, noted that the symptoms described are consistent with the findings on examination.  Dr. J.E. also described the October 2003 right foot injury as a non-service-related injury affecting the little toe on the right foot.  Dr. J.E. further noted there were no subsequent problems with this and pointed out the Veteran was not claiming service connection for this post-service injury.  Thus, Dr. J.E. points out the distinction between the injury to the right foot in 2003 and the injury that the Veteran had in service.  

The Board lends favorable weight to such findings, coupled with the Veteran's lay evidence regarding the foot injury and claimed symptoms subsequent to service.  The credibility of the Veteran's lay contentions of symptoms is further supported by the fact that he claimed service connection for a "smashed right toe" in August 1975 shortly after service.  

As noted earlier, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376  (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Veteran's testimony is competent evidence describing events that took place, such as the injury, and the observable manifestations of the right great toe symptoms since the injury.  The Board finds the lay evidence credible.  The lay evidence describing the incident has generally been consistent, and is confirmed by the findings from the private podiatrist.  While there are differences in the Veteran's reports as to when and where the injury occurred and as to the size of the projectile dropped on his toe, these differences appear to be nothing more than honest misstatements that can be expected in the retelling of events over time.  The Veteran has presented various lay witnesses who described observing him wearing a cast.  Additionally, while there is evidence of post-service injury to the right foot, this has been shown to affect different toes.  Accordingly the Board finds that the evidence supports a grant of service connection for a right big toe fungal and hypertrophic nail with impaired sensation of the toe.


ORDER

Service connection for a right big toe fungal and hypertrophic nail with impaired sensation of the toe is granted.


REMAND

As noted in the Board's 2011 remand, the Veteran asserts that he has prostate cancer as a result of his active military service.  Specifically, he states that he was likely exposed to herbicide agents, such as Agent Orange, while he was aboard the U.S.S. Hollister during the Vietnam War.  The Veteran maintains that any prostate cancer is related to the in-service exposure to herbicides.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran's service personnel records document that he served aboard the U.S.S. Hollister during the Vietnam War.  A May 2007 response from the National Personnel Records Center (NPRC) indicates that, although the U.S.S. Hollister sailed in "the official waters" of the Republic of Vietnam on several occasions from July 1972 to December 1972, the NPRC found that there was no record indicating that the Veteran was exposed to herbicides or that he ever set foot in Vietnam.

At an October 2010 hearing before the Board, the Veteran testified that he in fact did not go ashore to Vietnam.  However, he stated that the U.S.S. Hollister was in combat with the enemy along the shore, that the ship anchored in or near Da Nang harbor, and that the ship was close enough to shore to be in "brown water" as opposed to the deeper "blue water."

The Veteran has submitted a history of the U.S.S. Hollister that indicates that the ship was a destroyer that did engage in combat with the enemy located on shore.  Additionally, the Veteran was awarded the combat action ribbon.  However, this does not establish that the U.S.S. Hollister conducted operations in an inland "brown water" river or delta area.  VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  The U.S.S. Hollister is not among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010).

The Veteran has also submitted statements from several fellow sailors who generally state that the U.S.S. Hollister operated very close to shore, particularly in combat operations.  Additionally, the sailors state that the ship entered "coves" along the coast and that the U.S.S. Hollister was a "brown water" ship.

In view of the Veteran's statements, and those of his fellow sailors, regarding the possibility that the U.S.S. Hollister may have operated on inland waterways, and the absence of the ship from VA Compensation & Pension's list of "brown water" ships, the Board remanded the claim in 2011 in order to obtain the relevant logs from the U.S.S. Hollister or additional ship histories in an attempt to substantiate the Veteran's contention that he should be presumed to have been exposed to herbicide agents due to "brown water" operations of the ship.  In short, the Board sought information regarding the ship's whereabouts while the Veteran was on it.

The Appeals Management Center (AMC) sent a request to the National Archives, asking for "relevant deck logs and other available ship histories for the U.S.S. Hollister (DD-788) during the period of July 1972 to December 1972."  In its response, the National Archives made it clear that it did not understand what "relevant" information was sought.  The response noted that deck logs do not provide information placing an individual on a ship or other personnel information.  The National Archives concluded by saying, "If we knew what specific information you were seeking we would be glad to assist you further."  

The "relevant" information the Board sought was, as explained in its 2011 remand, the whereabouts of the ship during the period from July 1972 to December 1972.  This was to ascertain whether the ship had actually ventured into "brown" waters of Vietnam.  Information about personnel aboard the ship was not the intent of the remand.  Consequently, in order to complete the search for information about the ship's location during 1972, another remand is required.

Accordingly, the case is remanded for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain logs and any other available ship histories for the U.S.S. Hollister (DD-788) to show its whereabouts during the period from July to December 1972.  (This request is made with the specific purpose of ascertaining whether the U.S.S. Hollister ventured into any Vietnam "brown" water location.  The identity of personnel or cargo aboard the ship is not sought.)

2.  The AOJ should undertake any follow-up evidentiary development suggested by the information obtained pursuant to the action taken in accordance with paragraph 1.  Thereafter the question of entitlement to service connection for prostate cancer should be re-adjudicated.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


